--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


As Amended and Restated February 13, 2009




BURLINGTON NORTHERN SANTA FE
NON-EMPLOYEE DIRECTORS' STOCK PLAN




SECTION 1


GENERAL


1.1.           Purpose.  The Burlington Northern Santa Fe Non-Employee
Directors' Stock Plan (the "Plan") has been established by Burlington Northern
Santa Fe Corporation (the "Company") to promote the interests of the Company and
its stockholders by enhancing the Company's ability to attract and retain the
services of experienced and knowledgeable directors and by encouraging such
directors to acquire an increased proprietary interest in the Company.


1.2.           Operation and Administration.  The operation and administration
of the Plan shall be subject to the provisions of Section 4.  Capitalized terms
in the Plan shall be defined as set forth in Section 7 or elsewhere in the Plan.


SECTION 2


OPTION AWARDS


2.1.           Terms and Conditions.


Each Option Award granted under the Plan shall be evidenced by an agreement and
shall comply with the following terms and conditions:


(a)            The Board may from time to time grant Option Awards to one or
more Eligible Directors.


(b)            The option exercise price shall be the Fair Market Value of the
Stock subject to such Option Award on the date of grant.


(c)    The Option Award shall not be sold, assigned, transferred, pledged or
otherwise encumbered, other than by will or the laws of descent and
distribution, unless the Participant has made an irrevocable election to
         receive a transferable option with the Secretary of the Company prior
to the date of grant or as may be required by rules established by the
Board.  Such transferable Option Awards may be transferred by a 
                 Participant  for no consideration to or from the Participant's
Immediate Family (including, without limitation, to a trust for the benefit of a
Participant's Immediate Family or a Family Partnership for members of the
                 Immediate Family), and the transferee shall remain subject to
all of the terms and conditions applicable to such Option Award prior to such
transfer.


(d)           The Option Awards under this subsection 2.1 shall be subject to
the vesting provision set forth in subsection 2.2.


2.2.           Vesting.  Option Awards shall be exercisable commencing one (1)
year from the date of grant.  A Participant who ceases to be a Director shall
forfeit any Option Award which is not vested on his Date of Termination;
provided, however, that (i) if a Participant ceases to be a Director by reason
of his Retirement, death, or Disability, all of his Option Awards that are not
then vested shall become vested; and (ii) any portion of an Option Award that is
held by an individual serving as a Director on the date of a Change in Control
that is not then vested shall vest on the date of the Change in Control.


2.3.           Exercise.  To the extent that an Option Award is exercisable, it
may be exercised in whole or in part by filing a written notice with the
Secretary of the Company at its corporate headquarters prior to the date the
Option expires.  Such notice shall specify the number of shares of Stock which
the Participant elects to purchase, and shall be accompanied by payment of the
exercise price for such shares of Stock indicated by the Participant's
election.  Payment shall be by cash or by check payable to the Company, except
that all or a portion of such required amount may be paid by delivery of shares
of Stock having an aggregate Fair Market Value (valued as of the date of
exercise) that is equal to the amount of cash which would otherwise be required.


2.4.           Expiration.  An Option Award granted to a Director shall expire
on the tenth anniversary of the Award Date; provided, however, that in no event
shall the Option Award be exercisable after the first anniversary of the Date of
Termination of the Director.


SECTION 3


RESTRICTED STOCK UNIT AWARDS


3.1.           Terms and Conditions. Subject to the terms of this Section 3, a
Restricted Stock Unit entitles an Eligible Director to receive one share of
Stock for the unit at the end of a vesting period in accordance with subsection
3.4 and to the extent provided by the Award with the vesting of such unit also
to be contingent upon such conditions as may be set forth in the Award.  During
any period in which Restricted Stock Units are outstanding and have not been
settled in Stock, the Eligible Director shall not have the rights of a
stockholder, but shall have the right to receive a payment from the Company in
lieu of a dividend in an amount equal to such dividends and at such times as
dividends would otherwise be paid.


3.2.           Grant. As of the date of each Annual Meeting (or, if later, the
date that is two business days after the release of the Company's earnings
results for the first quarter of the year), each Director who is an Eligible
Director as of the date of such Annual Meeting shall be granted, under this
Section 3.2, a Restricted Stock Unit Award of a number of units with a grant
date fair value, as measured by SFAS 123R, of $180,000, rounded to the nearest
10 units.  Notwithstanding the foregoing, the number of units composing each
such Restricted Stock Unit Award may be adjusted downward from the number
determined pursuant to the preceding sentence in any Plan Year in a manner
determined by the Board if the Board concludes that such an adjustment is
desirable.  If an individual becomes an Eligible Director during a Plan Year on
a date other than the date of the Annual Meeting for such Plan Year, he shall be
granted under this Section 3.2, on the first business day on which he is an
Eligible Director, a Restricted Stock Unit Award in the amount determined in
accordance with the preceding two sentences reduced pro-rata to reflect the
portion of the Plan Year that has elapsed prior to the date on which he becomes
an Eligible Director.


3.3.           Vesting.  Restricted Stock Unit Awards granted to a Director in
any Plan Year shall vest on the last day of the Plan Year in which
granted,  provided that the Director serves on the Board until such date.  A
Director who does not serve on the Board at least until the last day of the Plan
Year in which such Restricted Stock Unit Award was granted, shall forfeit such
Restricted Stock Unit Award.  Notwithstanding the foregoing, (i) if the Director
ceases to be a Director by reason of the Director's death, Disabilityor
Retirement, all of his Restricted Stock Unit Awards that are not then vested
shall become vested, and (ii) all Restricted Stock Unit Awards that are held by
an individual serving as a Director on the date of a Change in Control that are
not vested shall become vested on the date of the Change in Control.


3.4.           Payment.  The shares of Stock underlying Restricted Stock Unit
Awards that have vested on or prior to the Date of Termination of an Eligible
Director's service on the Board (as determined pursuant to Section 3.3) shall be
payable on such Date of Termination (or within 30 days thereafter, subject to
Treas. Reg. Section 1.409A-3(i)(2).


3.5.           Limit on Restricted Stock Units.  Restricted Stock Units granted
as a Restricted Stock Unit Award may not be sold, assigned, transferred, pledged
or otherwise encumbered.


SECTION 4


OPERATION AND ADMINISTRATION


4.1.           Effective Date.


(a)         The Plan was established at the time of the Company's 1996 Annual
Meeting, and was amended and restated September 21, 2006.  To satisfy the
requirements of section 409A of the Internal Revenue Code (“Section 409A”) and
make certain other changes, the Plan is amended, restated and continued
effective as of January 1, 2005 (the "Effective Date" of the Plan as set forth
herein).  Except as otherwise specifically provided in the Plan to the contrary,
the Plan as set forth herein shall apply to Awards outstanding under the Plan on
or after the Effective Date.  Awards that are not outstanding on or after the
Effective Date, will be subject to the applicable provisions of the Plan as in
effect from time to time prior to the Effective Date.


(b)         The Plan shall be unlimited in duration and, in the event of Plan
termination, shall remain in effect as long as any Awards are outstanding.


4.2.           Shares Subject to Plan.  The shares of Stock with respect to
which Awards may be made under the Plan shall be shares currently authorized but
unissued or currently held or subsequently acquired by the Company as treasury
shares, including shares purchased in the open market or in private
transactions.  Subject to the provisions of subsection 4.3, the number of shares
of Stock which may be issued with respect to Awards under the Plan shall not
exceed 300,000 shares in the aggregate.  Except as otherwise provided herein,
any shares subject to an Award which for any reason expires or is terminated
without issuance of shares (whether or not cash or other consideration is paid
to a Participant in respect of such Award) shall again be available under the
Plan.


4.3.           Adjustments to Shares.  If the Company shall effect a
reorganization, merger, or consolidation, or similar event or effect any
subdivision or consolidation of shares of Stock or other capital readjustment,
payment of stock dividend, stock split, spin-off, combination of shares or
recapitalization or other increase or reduction of the number of shares of Stock
outstanding without receiving compensation therefor in money, services or
property, then the Committee (as defined below) shall adjust equitably and
proportionally (i) the number of shares of Stock available under the Plan;
(ii) the number of shares available under any individual or other limits;
(iii) the number of shares of Stock or Restricted Stock Units subject to
outstanding Awards; and (iv) the per-share price under any outstanding Award to
the extent that the Participant is required to pay a purchase price per share
with respect to the Award.  However, in no event shall this Section 4.3 be
construed to permit a modification (including a replacement) of an Option Award
if such modification either: (i) would result in accelerated recognition of
income or imposition of additional tax under Section 409A; or (ii) would cause
the Option Award subject to the modification (or cause a replacement Option
Award) to be subject to Section 409A, provided that the restriction of this
clause (ii) shall not apply to any Option Award that, at the time it is granted,
is designated as being deferred compensation subject to Section 409A.


4.4.           Limit on Distribution.  Distribution of shares of Stock or
Restricted Stock Units or other amounts under the Plan shall be subject to the
following:


(a)         Notwithstanding any other provision of the Plan, the Company shall
have no liability to issue any shares of Stock or Restricted Stock Units under
the Plan or make any other distribution of benefits under the Plan unless such
delivery or distribution would comply with all applicable laws and the
applicable requirements of any securities exchange or similar entity.


(b)         The Committee shall add such conditions and limitations to any Award
to any Participant who is subject to Section 16(a) and 16(b) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), as is necessary to comply
with such Section 16(a) or 16(b) and the rules and regulations thereunder or to
obtain any exemption therefrom.


(c)         To the extent that the Plan provides for issuance of certificates to
reflect the transfer of shares of Stock, the transfer of such shares may, at the
direction of the Committee, be effected on a non-certificated basis, to the
extent not prohibited by the provisions of Rule 16b-3 under the Exchange Act or
any other applicable rules.


4.5.           Taxes.  All Awards and other payments under the Plan are subject
to all applicable taxes which shall be obligations of the Participant.


4.6.           Distributions to Disabled Persons.  Notwithstanding any other
provision of the Plan, if, in the Committee's opinion, a Participant or other
person entitled to benefits under the Plan is under a legal disability or is in
any way incapacitated so as to be unable to manage his financial affairs, the
Committee may direct that payment be made to a relative or friend of such person
for his benefit until claim is made by a conservator or other person legally
charged with the care of his person or his estate, and such payment or
distribution shall be in lieu of any such payment to such Participant or other
person.  Thereafter, any benefits under the Plan to which such Participant or
other person is entitled shall be paid to such conservator or other person
legally charged with the care of his person or his estate.


4.7.           Administration.  The authority to control and manage the
operation and administration of the Plan shall be vested in a committee (the
"Committee") in accordance with Section 5.


4.8.           Form and Time of Elections.  Any election required or permitted
under the Plan shall be in writing, and shall be deemed to be filed when
delivered to the Secretary of the Company.


4.9.           Agreement With Company.  Each Award granted under Sections 2 and
3 shall be evidenced by an Agreement (an "Agreement") duly executed on behalf of
the Company and by the Participant to whom such Award is granted and dated as of
the applicable date of grant.  Each Agreement shall comply with and be subject
to the terms of the Plan.


4.10.         Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.


4.11.         Action by Company.  Any action required or permitted to be taken
by the Company shall be by resolution of the Board, or by action of one or more
members of the Board (including a committee of the Board) who are duly
authorized to act for the board, by a duly authorized officer of the Board, or
(except to the extent prohibited by the provisions of Rule 16b-3 or any other
applicable rules) by a duly authorized officer of the Company.


4.12.          Gender and Number.  Where the context admits, words in any gender
shall include any other gender, words in the singular shall include the plural
and the plural shall include the singular.


4.13.          Section 409A.  To the extent that any portion of the Plan and the
Awards under the Plan are subject to the rules applicable to nonqualified
deferred compensation plans under Section 409A, such portion of the Plan and
such Awards are not intended to result in acceleration of income recognition or
imposition of penalty taxes by reason of Section 409A, and the terms of such
portion of the Plan and such Awards shall be interpreted in a manner (and such
portion of the Plan and such Awards may be amended to the extent determined
necessary or appropriate by the Committee) to avoid such acceleration and
penalties.The Committee may modify the time at which any Award will be settled,
paid-out, vested or transferred if it determines that such modification may be
necessary to avoid acceleration of tax or imposition of penalties under Section
409A.  Regardless of whether the Committee modifies or fails to modify the time
at which any Award is settled, paid-out, vested or transferred, each Director
shall be solely liable for any taxes, including without limitation taxes that
may be imposed under Section 409A, penalties and interest incurred with respect
to all Awards granted to the Director under the Plan.


SECTION 5


COMMITTEE


5.1.           Selection of Committee.  The Committee shall be the Directors and
Corporate Governance Committee.


5.2.           Powers of Committee.  The authority to manage and control the
operation and administration of the Plan shall be vested in the Committee.  The
Committee will have the authority to establish, amend, and rescind any rules and
regulations relating to the Plan, to determine the terms and provisions of any
agreements made pursuant to the Plan, and to make all other determinations that
may be necessary or advisable for the administration of the Plan.


5.3.           Information to be Furnished to Committee.  The Company shall
furnish the Committee with such data and information as may be required for it
to discharge its duties.  The records of the Company as to the period of a
Director's service shall be conclusive on all persons unless determined to be
incorrect.  Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.


5.4.           Liability and Indemnification of Committee.  No member or
authorized delegate of the Committee shall be liable to any person for any
action taken or omitted in connection with the administration of the Plan unless
attributable to his own fraud or willful misconduct; nor shall the Company be
liable to any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of the Company.  The Committee,
the individual members thereof, and persons acting as the authorized delegates
of the Committee under the Plan, shall be indemnified by the Company, to the
fullest extent permitted by law, against any and all liabilities, losses, costs
and expenses (including legal fees and expenses) of whatsoever kind and nature
which may be imposed on, incurred by or asserted against the Committee or its
members or authorized delegates by reason of the performance of a Committee
function if the Committee or its members or authorized delegates did not act
dishonestly or in willful violation of the law or regulation under which such
liability, loss, cost or expense arises.  This indemnification shall not
duplicate but may supplement any coverage available under any applicable
insurance.


SECTION 6


AMENDMENT AND TERMINATION


The Board may, at any time, amend or terminate the Plan, provided that, subject
to subsection 4.3 (relating to certain adjustments to shares), no amendment or
termination may adversely affect the rights of any Participant or beneficiary
under any Award made under the Plan prior to the date such amendment is adopted
by the Board.  No amendment or termination shall be adopted or effective if it
would result in accelerated recognition of income or imposition of additional
tax under Section 409A or, except as otherwise provided in the amendment, would
cause amounts that were not otherwise subject to Section 409A to become subject
to Section 409A.


SECTION 7


DEFINED TERMS


For purposes of the Plan, the terms listed below shall be defined as follows:


(a)
Annual Meeting.  The term "Annual Meeting" shall mean an annual meeting of the
stockholders of the Company.



(b)
Award.  The term "Award" shall mean an award of stock options, restricted stock
or restricted stock units granted to any person under the Plan.



(c)
Board.  The term "Board" shall mean the Board of Directors of the Company.



(d)
Change in Control.  A "Change in Control" shall be deemed to have occurred if:



 
(1)
any "person" as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company's then outstanding securities;



 
(2)
during any period of two consecutive years (not including any period prior to
the effective date of this provision), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3) or (4) of this definition)
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;



 
(3)
the stockholders of the Company approve a merger or consolidation of the Company
with any other company other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 80% of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger or consolidation, or (ii) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no "person" (as hereinabove defined) acquires
more than 25% of the combined voting power of the Company's then outstanding
securities; or



 
(4)
the stockholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets.  For purposes of this clause
(4), the term "the sale or disposition by the Company of all or substantially
all of the Company's assets" shall mean a sale or other disposition transaction
or series of related transactions involving assets of the company or of any
direct or indirect subsidiary of the Company (including the stock of any direct
or indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefor or by another objective method in a case where there is no readily
ascertainable purchase price) constitutes more than two-thirds of the fair
market value of the Company.  For purposes of the preceding sentence, the "fair
market value of the Company" shall be the aggregate market value of the
outstanding shares of Stock (on a fully diluted basis) plus the aggregate market
value of the Company's other outstanding equity securities (excluding employee
Stock options). The aggregate market value of the shares of Stock (on a fully
diluted basis) outstanding on the date of the execution and delivery of a
definitive agreement with respect to the transaction or series of related
transactions (the "Transaction Date") shall be determined by the average closing
price of the shares of Stock for the ten trading days immediately preceding the
Transaction Date.  The aggregate market value of any other equity securities of
the Company shall be determined in a manner similar to that prescribed in the
immediately preceding sentence for determining the aggregate market value of the
shares of Stock.



(e)
Date of Termination.  A Participant's "Date of Termination" shall be the date of
the Participant’s separation from service from the Company and its affiliates,
as determined under Section 409A.



(f)
Director.  The term "Director" means a member of the Board.



(g)
Disability.  A Participant shall be considered to have a "Disability" during the
period in which he is unable, by reason of a medically determinable physical or
mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician selected by the Committee, is expected
to have a duration of not less than 120 days.



(h)
Effective Date.  The "Effective Date" shall have the meaning ascribed to it in
paragraph (a) of Section 4.1.



(i)
Eligible Director.  Each Director who is not an employee of the Company or any
Related Company shall be an "Eligible Director".



(j)
Fair Market Value.  The "Fair Market Value" of the Stock shall be the closing
price of a share of Common Stock on the New York Stock Exchange Composite
Transaction Report on the valuation date; provided, however, that if there were
no sales on the valuation date but there were sales on dates within a reasonable
period before the valuation date, the Fair Market Value is the closing price on
the nearest date before the valuation date; and further provided that the Fair
Market Value for Awards granted under the Plan prior to January 1, 2008 shall be
determined in accordance with the applicable provisions of the Plan as in effect
prior to the amendment and restatement of the Plan as set forth herein.  In any
event, the determination of "Fair Market Value" shall be consistent with the
requirements of Treasury Regulation Section 1.409A-1(b)(5)(iv)(A).



(k)
Immediate Family.  With respect to a particular Participant, the term "Immediate
Family" shall mean the Participant's spouse, children, stepchildren, adoptive
relationships, sisters, brothers and grandchildren.



(l)
Option Award.  The term "Option Award" shall mean a non-qualified stock option
granted under the Plan.



(m)
Participant.  A "Participant" is any person who has received an Award under the
Plan.



(n)
Plan Year.  The term "Plan Year" means the period (i) beginning on the date of
an Annual Meeting and (ii) ending on the day immediately prior to the following
Annual Meeting.



(o)
Related Companies.  The term "Related Company" means any company during any
period in which it is a "subsidiary corporation" (as that term is defined in
Code section 424(f)) with respect to the Company.



(p)
Retirement.  The term "Retirement" means termination of service as a Director in
accordance with and pursuant to the Retirement Policy for Directors adopted by
the Company.



(q)
SEC.  "SEC" shall mean the Securities and Exchange Commission.



(r)
SFAS 123(R).  "SFAS 123(R)" shall mean Statement of Financial Accounting
Standards No. 123 (revised 2004).



(s)           Stock.  The term "Stock" shall mean shares of common stock of the
Company.
